TREG R. TAYLOR
ATTORNEY GENERAL

Matthias Cicotte (Alaska Bar No. 0811065)
Assistant Attorney General
State of Alaska, Department of Law
1031 W. 4th Ave., Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: matthias.cicotte@alaska.gov

Attorney for Department of Corrections

                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                   )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )   Case No. 3:19-cr-00112-TMB-DMS
                                            )
JORDAN J. SHANHOLTZER, et al.,              )
                                            )   NOTICE OF APPEARANCE
             Defendants.                    )

     Assistant Attorney General Matthias Cicotte hereby enters his appearance as

counsel on behalf of defendant Department of Corrections. All further pleadings in this

case should be served on:

             Matthias Cicotte, Criminal Division Central Office,
             1031 W. 4th Ave., Suite 200, Anchorage, AK 99501
             Email address: matthias.cicotte@alaska.gov




     Case 3:19-cr-00112-TMB-DMS Document 285 Filed 04/01/21 Page 1 of 2
      DATED: April 1, 2021.

                                         TREG R. TAYLOR
                                         ATTORNEY GENERAL

                                         By: /s/Matthias Cicotte/
                                         Assistant Attorney General
                                         AK Bar No. 0811065
                                         State of Alaska, Department of Law
                                         1031 W. 4th Ave., Suite 200
                                         Anchorage, AK 99501
                                         Telephone: 269-5190
                                         Facsimile: (907) 258-0760
                                         Email: matthias.cicotte@alaska.gov
                                         Attorney for Department of Corrections

Certificate of Service
I certify that on April 1, 2021 the foregoing Notice of Appearance was served
electronically on:

All participants in this case are registered CM/ECF users and will be served by the
district’s CM/ECF system.

/s/Matthias R. Cicotte/
Assistant Attorney General




USA v. Shanholtzer, et al.                           Case No. 3:19-cr-00112-TMB-DMS
Notice of Appearance                                                        Page 2 of 2

     Case 3:19-cr-00112-TMB-DMS Document 285 Filed 04/01/21 Page 2 of 2
